DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


I.	Claims 37, 42, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopez et al. (US 2020/0084071 A1) hereinafter Lopez.

Regarding claim 37 – Lopez discloses a transceiver; and a controller, wherein the controller is configured to schedule simultaneous usage of a first set of subcarriers for a wideband station and a first narrowband wireless station by causing the transceiver to transmit a first subcarrier suggestion, about the first set of subcarriers to be used, to the first narrowband wireless station, and to transmit a modulation and coding scheme (MCS) suggestion, about subcarriers including the first set of subcarriers to be used, to the wideband station, refer to 
wherein the suggested MCS is adapted to have increased robustness in view of any interference on a transmission from the wideband wireless station caused by a transmission from the first narrowband wireless station in the first set of subcarriers, refer to Figure 10 and paragraphs [0021], [0056], [0064], [0083], [0084]. [0105], [0106], [0120].
Regarding claim 42 – Lopez discloses the received suggested MCS comprises a MCS which is adapted to have increased robustness in view of any interference on a transmission from the wideband wireless station to the access point caused by transmissions from the narrowband wireless stations, wherein the applied MCS for the preparation of transmissions to the access point is the suggested MCS, refer to Figure 10 and paragraphs [0064], [0084], [0106], [0120], and claims 22, 29.
Regarding claim 43 – Lopez discloses the applied MCS for the preparation of transmissions to the access point is based on the received suggested MCS, but is adapted to have increased robustness in view of any interference on a transmission from the wideband wireless station to the access point caused by transmissions from the narrowband wireless stations, refer to Figures 2, 4, 5, 7, 10, and paragraphs [0021], [0022], [0056], [0059], [0064], [0069], [0083], [0084]. [0105], [0106], [0120], [0126], and claims 21, 22.
Allowable Subject Matter

Claims 30-36 and 44-55 are allowable over the prior art of record.

Claims 38 to 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. The applicant argues on pages 15 and 16 of the response that “Lopez contains no teaching or suggestion of a wideband wireless station configured to receive a MCS suggestion for subcarriers to be used for transmissions by the wideband wireless station, and control preparation of transmissions to the access point to be adapted based upon    the MCS suggestion”. The examiner respectively disagrees.
Lopez discloses in Figures 10 and paragraphs [0064] that the access point selects the active sub-carriers and the MCS used by the narrowband and wideband transceivers to limit interference. Lopez discloses in claims 21 and 22 the access point selects the narrowband and wideband signals to reduce interference to the wideband signal caused by the narrowband signal.
The examiner believes the rejection to be reasonable and therefore this action is made final. If the applicant believes a telephone interview will advance prosecution please call the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Freda et al. (US 2019/0320467 A1) discloses random access in next generation wireless communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
16 August 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465